Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on November 12, 2020. Claims 1-20 were canceled and new claims 21-40 are added. Claims 21-40 are now pending in the application.
	
Priority
3.    Receipt is acknowledged of papers submitted (KR 10-2018-0090912, filed 08/03/2018) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (U.S. 2019/0313383; hereinafter refer as ‘Xiong’) in view of Zhou, Huan (U.S. 2021/0007143; hereinafter ‘Zhou’).
	
	- In regard to claims 21 and 31, Xiong discloses for the user equipment ‘UE’ (for example see UE 304 (or 101) in fig. 3; wherein processor 402, network interface device 420 are disclosed in fig. 4; page 8, para 82; claim 9) and method of obtaining channel occupancy time information about an unlicensed band (for example see fig. 3; page 1, para 2, lines 7-10; para 5; page 5, para 48, lines 1-8), which comprise 
	detecting downlink control information ‘DCI’, based on physical downlink control channel ‘PDCCH’ configuration information (for example see DCI in PDCCH 318 in fig. 3; Abstract; page 5, para 46, lines 1-7; para 49, lines 1-4);
	obtaining slot format indicator (SFI) information included in the DCI (for example see SFI 320 in DCI in PDCCH 318 in fig. 3; page 5, para 46, lines 1-7; para 49, lines 1-4). 
Thus, Xiong does disclose for the acquired channel occupancy time ‘COT’ of a base station ‘BS’ (for example see step 314 in fig. 3); but fails to explicitly disclose for identifying the ‘COT based on the SFI information’. However, such limitation lacks thereof from Xiong’s is well known and taught by Zhou.
In an analogous art, Zhou teaches a system/device and method for notifying the channel occupation time ‘COT’, base station and user equipment, by sending time slot format information ‘SFI’ through DCI of PDCCH (for example see figs. 6-7; Abstract; page 3, para 23; page 5, para 63; page 6, para 76); wherein the COT according to the SFI is acquired by the UE (for example see page 6, para 78; claim 9).
Zhou’s invention into Xiong’s system with the motivation being notifying channel occupation time as specified in page 1, para 2.

	- Regarding claims 26 and 36, Xiong discloses for the base station ‘BS’ (for example see BS 302 (or 111) in fig. 3; wherein processor 402, network interface device 420 are disclosed in fig. 4; page 8, para 82; claim 9) and method of indicating a channel occupancy time of an unlicensed band (for example see fig. 3; page 1, para 2, lines 7-10; para 5; page 5, para 48, lines 1-8), which comprise
	transmitting physical downlink control channel ‘PDCCH’ configuration information to a user equipment ‘UE’ (for example see step 306 in fig. 3; page 8, para 78, lines 6-9);
	performing a channel access procedure to occupy a channel of the unlicensed band (for example see step 314 in fig. 3; page 5, para 48, lines 1-8; page 8, para 79, lines 3-5; wherein the channel access procedure is the listen-before-talk ‘LBT’ procedure); and
	transmitting, within the channel occupancy time, downlink control information ‘DCI’ including slot format indicator ‘SFI’ information about at least one slot based on the PDCCH configuration information (for example see step 316 in fig. 3; page 8, para 79, lines 5-11).
Thus, Xiong does disclose for the channel occupancy time being occupied by performing the channel access procedure (for example see step 314 in fig. 3; page 5, para 48, lines 1-8; page 8, para 79, lines 3-5) ); but fails to explicitly disclose for wherein the SFI information is used to indicate the channel occupancy time to the UE. However, such limitation lacks thereof from Xiong’s is well known and taught by Zhou.
Zhou teaches a system/device and method for notifying the channel occupation time ‘COT’, base station and user equipment, by sending time slot format information ‘SFI’ through DCI of PDCCH (for example see figs. 6-7; Abstract; page 3, para 23; page 5, para 63; page 6, para 76); wherein the COT according to the SFI is acquired by the UE (for example see page 6, para 78; claim 9).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include Zhou’s invention into Xiong’s system with the motivation being notifying channel occupation time as specified in page 1, para 2.

	- In regard to claims 22, 27, 32 and 37, in addition to features recited in base claims 21, 26, 31 and 36 (see rationales discussed above), the combination of Zhou and Xiong further discloses for slot format of at least one slot starting from a slot (for example see Xiong: fig. 2; page 7, para 73, lines 8-12; Zhou: figs. 4-5; page 1, para 3; page 2, paras 6-7).
Xiong lacks what Zhou discloses for system/device and method for notifying the channel occupation time ‘COT’, base station and user equipment, by sending time slot format information ‘SFI’ through DCI of PDCCH (for example see figs. 6-7; Abstract; page 3, para 23; page 5, para 63; page 6, para 76); wherein the COT according to the SFI is acquired by the UE (for example see page 6, para 78; claim 9).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include Zhou’s invention into Xiong’s system with the motivation being notifying channel occupation time as specified in page 1, para 2.

Zhou and Xiong further discloses for wherein a number of the at least one slot for which the slot format is indicated by the SFI information (for example see Zhou: figs. 4-5; Table 1; page 1, para 3, lines 17-21; page 3, paras 22-23, 31; page 4, para 36).
Xiong lacks what Zhou discloses for system/device and method for notifying the channel occupation time ‘COT’, base station and user equipment, by sending time slot format information ‘SFI’ through DCI of PDCCH (for example see figs. 6-7; Abstract; page 3, para 23; page 5, para 63; page 6, para 76); wherein the COT according to the SFI is acquired by the UE (for example see page 6, para 78; claim 9).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include Zhou’s invention into Xiong’s system with the motivation being notifying channel occupation time as specified in page 1, para 2.

- In regard to claims 24, 29, 34 and 39, in addition to features recited in base claims 21, 26, 31 and 36 (see rationales discussed above), the combination of Zhou and Xiong further discloses for wherein the SFI information comprises information about types or a pattern of symbols comprised in at least one slot determined based on the channel occupancy time (for example see Xiong: figs. 2-3; page 5, para 49; page 7, para 71; page 8, para 78; Zhou: page 1, para 3; Table 1; page 3, paras 28, 32).
Xiong lacks what Zhou discloses for system/device and method for notifying the channel occupation time ‘COT’, base station and user equipment, by sending time slot format information ‘SFI’ through DCI of PDCCH (for example see figs. 6-7; Abstract; page 3, para 23; page 5, para 63; page 6, para 76); wherein the COT according to the SFI is acquired by the UE (for example see page 6, para 78; claim 9).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include Zhou’s invention into Xiong’s system with the motivation being notifying channel occupation time as specified in page 1, para 2.

- Regarding claims 25, 30, 35 and 40, in addition to features recited in base claims 21, 26, 31 and 36 (see rationales discussed above), the combination of Zhou and Xiong further discloses for wherein the PDCCH configuration information includes at least one of offset information or period information for monitoring the DCI (for example see Xiong: Fig. 2; Abstract; page 5, para 49; page 7, paras 72-73; Zhou: page 5, para 61).
Xiong lacks what Zhou discloses for system/device and method for notifying the channel occupation time ‘COT’, base station and user equipment, by sending time slot format information ‘SFI’ through DCI of PDCCH (for example see figs. 6-7; Abstract; page 3, para 23; page 5, para 63; page 6, para 76); wherein the COT according to the SFI is acquired by the UE (for example see page 6, para 78; claim 9).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include Zhou’s invention into Xiong’s system with the motivation being notifying channel occupation time as specified in page 1, para 2.

5. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment, are based; indicate how the subject-matter of the new claim differs from the state of 

Response to Amendment/Arguments
6.	Applicant’s amendment/arguments filed on 11/12/2020 with respect to claims 1-20 have been considered but are moot; because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


January 14, 2021